Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2009 o TRANSITIONAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-50983 SkyPostal Networks,Inc. (Name of registrant as specified in its charter) NEVADA 27-0005846 (State or other jurisdiction of incorporation or (IRS Employer identification No.) organization) 7th Street
